Citation Nr: 1002867	
Decision Date: 01/20/10    Archive Date: 02/01/10

DOCKET NO.  07-14 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia



THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for a low back 
condition.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active duty service from March 2000 to August 
2005.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge in December 2009.  A 
transcript of that hearing is associated with the claims 
file.

The Veteran's claim for service connection for a low back 
condition is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


FINDING OF FACT

The Veteran's headache disorder arose during active duty 
service.


CONCLUSION OF LAW

The criteria for establishing service connection for 
headaches have been met.  38 U.S.C.A. §§ 1110, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans' Claims Assistance Act of 2000


The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

In light of the favorable decision with regard to the issue 
of service connection for headaches, no further discussion of 
VCAA compliance is necessary.

Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2009).  Evidence of continuity of symptomatology from 
the time of service until the present is required where the 
chronicity of a condition manifested during service either 
has not been established or might reasonably be questioned.  
38 C.F.R. § 3.303(b) (2009).  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d) (2009).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
competent evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 
Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 
(1999).

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on her behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The service treatment records indicate that the Veteran was 
first seen in service 
for complaints of headaches in October 2002.  She reported 
that she had had a headache for 48 hours prior seeking 
treatment.  She also reported severe fatigue, 
photosensitivity and audio sense increase.  The headache was 
described as being at the temple and radiating to the back of 
her skull.  She was diagnosed with "migraine-type 
headaches" and was prescribed Midrine.  At the bottom of the 
page, it shows that the Veteran complained of "migraine-like 
symptoms."  

The Veteran's service treatment records note other complaints 
of headaches throughout her active duty service, but always 
in association with flu-like symptoms, such as nausea and 
vomiting, particularly as noted in December 2003 when she was 
diagnosed with a viral syndrome.

Further service examinations in January 2004 and June 2005 
are negative for any complaints of headaches.  However, just 
prior to her discharge from service in August 2005, the 
Veteran underwent a VA general medical examination.  During 
the examination, the Veteran reported that since 2002 she has 
had "retro-orbital/bitemporal headaches" two to three times 
a week with associated photosensitivity.  She further 
reported that she self-medicates these headaches with 
Tylenol, and then they resolve.  Upon examination, the 
Veteran had no neurological problems and was diagnosed with 
"headaches with good response to Tylenol."


At her Travel Board hearing in December 2009, the Veteran 
testified that she still has these headaches approximately 
once a week.  She stated that her incidence of headache 
symptomatology, while diminishing since her discharge from 
service, has been present since its onset in 2002 in service.  
She stated that after discharge she sought treatment from VA 
for her symptoms, and that they prescribed an anti-depressant 
for her headaches that she no longer takes.  Instead, she now 
self-medicates with Motrin when the pain is too much to bear.  
These VA treatment records are not of record, nor has there 
been any attempt to obtain them by VA.  

However, as the Veteran was first noted to suffer from 
headaches during service and these headaches were confirmed 
during the August 2005 VA examination, the Board finds that 
the Veteran's headaches began during her active duty service.  
Moreover, at her Travel Board hearing in December 2009 she 
reported that she continued to experience headaches.  Her 
characterization of the headache symptomatology noted in 
October 2002, in the August 2005 VA examination, and at the 
hearing has been consistent.  

Thus, the evidence demonstrates the onset of symptoms during 
active service, a diagnosis of headaches on VA examination 
conducted prior to her discharge, and credible continuity of 
symptomatology since the Veteran's discharge from service. 
Accordingly, after resolving all doubt in the Veteran's 
favor, the Board finds that service connection for headaches 
is warranted.  See 38 C.F.R. §§ 3.102, 3.303.


ORDER

Service connection for headaches is granted.


REMAND

The Veteran's service treatment records indicate that the 
Veteran sought treatment for lower back pain in August 2002.  
At that time she indicated she had had pain in her lumbar 
region and radiating numbness to her lower extremities for 
five days prior to seeking treatment.  The Veteran reported 
that these symptoms began after she lifted a heavy object.  
She was diagnosed with lower back pain spasm/strain.  She 
sought follow-up treatment for the same symptoms twice in 
February 2003 and again in March 2003.  The Veteran was 
diagnosed with "acute lower back pain" in February 2003 and 
low back pain in March 2003.  Additionally, the Veteran again 
sought treatment for lower back pain in July 2004.  The 
service treatment records indicated that the Veteran was 
rear-ended in a motor vehicle accident in July 2004.  She was 
diagnosed at that time with low back muscle strain.

However, in a post-deployment medical assessment from June 
2005, the Veteran noted that she did not suffer from any back 
pain, muscle aches or any swollen, stiff or painful joints.

The Veteran underwent a VA examination in August 2005 during 
which she complained of low back pain beginning while she was 
lifting heavy generators during her deployment in Iraq.  She 
sought medical treatment for her low back 
pain after returning from her deployment, back to the United 
States.  She reported that she still experienced low back 
pain when she engaged in strenuous activities.  The Veteran 
was diagnosed with lumbosacral strain, but clinical 
examination revealed no spasm, pain, or limitation of motion.  
X-rays taken during this examination noted that there was 
minimal loss of disc height at the L5-S1 spinal segment.

The Veteran submitted private treatment records with a waiver 
of RO jurisdiction at her hearing in December 2009.  These 
records include a November 2009 X-ray which revealed normal 
alignment and contour of the lumbar spine, as well as normal 
vertebral body heights and intervertebral disc spaces; this 
finding is contrary to the August 2005 X-ray report.

Thus, the Board finds that an examination is necessary in 
this case, in order to ascertain whether the Veteran suffers 
from a chronic low back disorder and if so, whether it is 
related to service.  See 38 C.F.R. § 3.159(c)(4); McLendon v. 
Nicholson, 20 Vet App. 79, 81 (2006); see also Duenas v. 
Principi, 18 Vet. App. 512 (2004).

During her hearing the Veteran reported receiving treatment 
at Emory University for her back.  She also reported VA 
treatment after getting out of service for other conditions.  
Ongoing medical records should be obtained remand.  
38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in 
constructive possession of the agency, and must be obtained 
if the material could be determinative of the claim).

Additionally, the Board notes that the Veteran was provided 
notice pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA) in July 2005.  See 38 U.S.C.A. §§ 5103, 5103A (West 
2002 & Supp. 2009); 38 C.F.R. § 3.159.  However this notice 
did not address the types of evidence necessary to establish 
a disability rating and effective date in accordance with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Thus, 
on remand corrective notice should be provided.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with corrective 
VCAA notice, as outlined in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), for her claim of service 
connection for a low back condition.

2.  Ask the Veteran to provide the names 
and addresses of all medical care providers 
who treated her for a low back disability 
since service, including Emory University.  
After securing the necessary release, the 
identified records should be requested.  
Additionally, obtain VA treatment records 
from the Atlanta VA Medical Center and 
related clinics dating since August 2005.

3.  The Veteran should be scheduled for a 
VA spine examination in order to determine 
whether she suffers from any chronic low 
back condition and if so, whether such 
disorder is related to service.  The 
claims folder must be made available to 
and be reviewed by the examiner in 
conjunction with the examination.  All 
tests deemed necessary should be 
conducted, including x-rays, and the 
results reported in detail.  

Following review of the claims file and 
examination of the Veteran, the examiner 
should provide a diagnosis for any low 
back disorder found.  If no diagnosis is 
warranted, the examiner should so state 
and should comment on whether the prior 
diagnoses of lumbosacral strain and 
findings of minimal loss of disc height 
represented acute findings and/or an 
inaccurate diagnosis.  For any current low 
back disorder diagnosed, the examiner 
should opine as to whether any current low 
back disability at least as likely as not 
(50 percent probability or greater) arose 
during service or is otherwise related to 
service.  A rationale for any opinion 
expressed should be provided.  

4.  After the development requested above 
has been completed to the extent possible, 
the RO/AMC should again review the claim 
for service connection for a low back 
condition.  If the benefit sought on 
appeal remains denied, the Veteran and her 
representative, if any, should be 
furnished a supplemental statement of the 
case and be given the opportunity to 
respond thereto before the case is 
returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
K.A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


